DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 17/016,036 filed 09/09/2020.
Claims 1-20 remain pending in the Application.
Applicant’s arguments, see Applicant Arguments/Remarks, filed 05/13/2022, with respect to claims 1-20 have been fully considered and are persuasive.  

Allowable Subject Matter
Claims 1-210 are allowed.
The following is an examiner’s statement of reasons for allowance: The reason for Allowance has been indicated previously.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The closest Prior art Morinaga et al. (US Patent 7,260,443) discloses A system for making a recipe for each of manufacturing tools used to manufacture products includes a merging unit merging product information for the products and process information for each of manufacturing processes used for the products to make intermediate recipe data, and a making unit making the recipe for each of the manufacturing tools by merging information of the intermediate recipe data and information of a basic recipe including information of parameters (Abstract), wherein The database unit 30 includes the process information database 31, the product information database 32, the corresponding table database 33, an intermediate recipe database 34, and a merge log database 35 (col. 4, ll.51-54), but lacks the specific arrangements of steps/elements as indicated previously. The Prior art Holmes et al. (US Patent 7,248,936) discloses A tool recipe, which is intercepted during uploading or downloading of the tool recipe. A determination whether an associated parameter verification set (PVS) template for the tool recipe exists is performed, and if it exists, a determination whether to verify the tool recipe is performed (Abstract), wherein Computer infrastructure 102 may further include a log 180, which allows a user to easily determine if any problems exist in the attempted upload/download of a tool recipe 60. Any now known or later developed log management system (not shown) may also be provided to allow a user, for example, to quickly and easily: a) query log 180 and look for specific tool recipe 60 upload/download problems, b) determine what specific tool recipe 60 parameters 64 do not match auditable corresponding parameters 138 of associated PVS template 136 along with tool recipe 60 parameter values and their associated PVS template 136 auditable corresponding parameter values, and c) query log 180 data to obtain previous tool recipe 60 and associated PVS template 136 comparison results (col. 6, ll.1-14), but lacks the specific arrangements of steps/elements as indicated previously.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
05/31/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851